The offense is manslaughter, the punishment confinement in the penitentiary for five years.
The testimony of the state's witnesses supported the theory that appellant, impelled by jealousy, attacked the deceased, Estelle Reado, and cut her with a knife. Appellant's testimony supported her theory that deceased and her companion, Maudel Jones, attacked her with knives and that acting in her necessary self-defense, she cut and killed deceased.
Bill of exception No. 4, as qualified by the trial court, presents the following occurrence: The names of Parlee Butler and *Page 562 
Willie Smith appeared on the indictment as state's witnesses. Parlee Butler was an eyewitness to the killing. At the close of its evidence the state introduced in evidence two subpoenaes and three attachments for said witnesses, showing that such process had been issued at the instance of the state and further, by the returns thereon showing that the officers had been unable, after diligent search, to find said witnesses. Appellant objected to the introduction of the subpoenaes and attachments on the ground that they were "immaterial, irrelevant and prejudicial to the defendant's rights for the reason that it might tend to make the jury believe that the defendant had something to do with the absence of these witnesses." At this juncture the jury was excused and the court asked the state to state upon what theory it was contended that the process was admissible. The County Attorney replied that Parlee Butler was an eyewitness to the killing and that the state desired to lay a predicate for answering appellant's anticipated argument to the effect that the state had failed to produce all of the eyewitnesses. The County Attorney further advised the court that he had cases in point, which affirmatively supported his contention. The court admitted the testimony, but, being doubtful of its admissibility, said to appellant's counsel: "It is the court's purpose to correct the effect complained of by defendant at the proper time, and defendant's counsel is requested to call the matter to my attention should I overlook it." Appellant did not request any instruction relative to the matter. No reference was made in argument by either side to said attachments or subpoenaes. It was not shown that appellant was responsible for the absence of the witnesses."
There being no facts showing that appellant had been instrumental in causing the disappearance of the witnesses or preventing their attendance upon the trial, the state was not authorized to introduce against appellant the subpoenaes and attachments with the returns thereon showing that the witnesses could not be found after diligent search. Schultz v. State,262 S.W. 493; Parker v. State, 216 S.W. 78; Funk v. State,  208 S.W. 509; Askew v. State, 127 S.W. 1037; Hardin v. State,  117 S.W. 974. In Askew, supra, Judge Davidson said:
"Appellant was not chargeable with the absence of state's witnesses, nor would he be chargeable with the absence of any witness from the trial, unless there was something to show that he had been instrumental in keeping them away, and there was no attempt made or evidence offered to show that he was in any way connected with or instrumental in keeping the witnesses *Page 563 
from attending court and giving their testimony. The mere absence of witnesses from a trial should not be used against an accused person unless he was instrumental in some way in keeping them away."
Appellant filed an application for a suspended sentence. The state showed specified acts of misconduct on the part of appellant. While appellant's bill of exception fails to show that proper objections were lodged against the receipt of such testimony and therefore is insufficient to manifest reversible error, we deem it proper to again call attention to the fact that this court has condemned the practice of proving specific acts of misconduct to combat the good reputation of the accused. In Skelton v. State, 291 S.W. 238, Judge Lattimore, in dealing with the same question under consideration here, said:
"We have tried to make clear that the Suspended Sentence Law (Vernon's Ann. C. C. P., 1925, Art. 776) makes no change in the settled rules regarding proof of general reputation, and that, as affecting the right of suspended sentence, proof from either side must be as to the general reputation of the accused for being a peaceable and law-abiding citizen. We have also said repeatedly that proof of specific acts of misconduct or the commission of specific crimes or details thereof is not admissible as directly combating the good reputation of the accused. When one accused of crime files application for suspended sentence, this puts his general reputation as a law-abiding citizen into the case as an issue. Overby v. State, 92 Tex.Crim. Rep., 242 S.W. 213. This issue can be attacked or supported by the testimony of any witness who qualifies as to his knowledge of such general reputation, and this whether the accused has taken the witness stand or not. Whenever the purpose is to attack the general reputation of the accused for being peaceable and law-abiding, let it be plainly understood that this cannot be done, in the first instance, by proof of specific acts of misconduct or the commission of specific offenses. We have often said that, on cross-examination of witnesses to general reputation, they may be asked as to their having heard of specific acts of misconduct on the part of the accused at variance with the character ascribed to him by such witnesses; the purpose of such questions being to thus weaken the force of the testimony of such witnesses."
See also Bryant v. State, 292 S.W. 882; Pettiett v. State,272 S.W. 473
For the error discussed, the judgment is reversed and the cause remanded.
Reversed and remanded. *Page 564 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.